Judge Mills
delivered the opinion of the court.
This cause presents a phenomenon in judicial proceedings. The bill claimed a conveyance of a lot of ground, and the settlement of accounts between the parties. At the November term, 1817, the court rendered a decree completely final, dismissing the complainant’s bill and decreeing the defendant his costs; on which decree an execution appears to have issued after the term expired. No other *241proceedings appear to have been had until the October term, 1818, when, without any appearance of the parties, another decree is entered in the same cause for the sum of $1806 30, in favor of the complainant, together with his costs; to reverse which last decree this writ of error is prosecuted.
After a final decree at one term, a subsequent decree at another ermin the same cause is anomanous and void.
Wickliffe for plaintiff, Haggin for defendant.
How such extraordinary proceedings should have taken place, cannot be told by the record. The latter decree must have happened by some undesigned mistake on the part of the court, arising from the negligent or improper acts of the clerk, or some of the parties. Be this as it may, it is clear the power of the court, when it had rendered a final decree and discharged the parties at one term, and that term had ended without further order, ceased over the record; and the latter decree is clearly erroneous, if not irregular and void, and must be reversed and held for naught.